DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 15 is objected to because of the following informalities:  “a first layer” and “a second layer” should be “the first layer” and “the second layer”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Claims 21-38 require a braking method with particular wear rates and friction coefficient requirements, however the detailed disclosure fails to provide specific guidance on how these characteristics are achieved.  While the disclosure broadly discloses a coating of particular materials, no specific compositions are defined.  It appears that the disclosure and claims set forth a specific desired capability, but fails to indicate how .


Wands factors:
A) The breadth of the claims; 
Claim 21 is broad and encompasses a method of reducing particulate emissions by installing a rotating brake element having a friction surface having a first layer comprising a metal and a second layer comprising a nitride, boride, carbide, and/or oxide of the metal the friction surface comprising a roughened surface texture formed upon it prior to application of the outer coating which is applied such that the friction surface has a three dimensional appearance with the outer coating applied, which provides at least a 30% reduction loss of material.
Claim 29 is broad and a method of forming a brake element t by applying an outer coating of a wear and corrosion resistant material to the friction surface, the applying comprising creating, with a vapor deposition process, at least a first layer comprising a metal and a second layer comprising a nitride, boride, carbide, and/or oxide of the metal the friction surface comprising a roughened surface texture formed upon it prior to application of the outer coating which is applied such that the friction surface has a three dimensional appearance with the outer coating applied, which provides at least a 30% reduction in release of material.
Neither claim specify any features or requirements of the mating friction pad used with the rotating brake element aside from the material comprising zirconium, zinc iron, strontium, titanium, copper, and antimony; the loss rate or degradation rate of the pad and therefore cover methods using any application that achieves the recited reduction in material loss.
 	

	The nature of the invention appears to be methods of reducing particulate or friction material loss while maintaining or increasing friction coefficient, however it is not clear from the disclosure whether this is accomplished by structure or materials or the combination of the two.

C) The state of the prior art; 
	Wear resistant coatings are known, such as taught by Meckel (2008/0196985) and surface formations are taught by WO 2006/092270.   The prior art does not indicate the degree of reduction of particulate or material loss, nor do they indicate such reductions are achievable while providing a coated coefficient of friction that is substantially equivalent to or greater than an uncoated coefficient of friction produced by contact between the friction material and the bulk structural material without the outer coating.

D) The level of one of ordinary skill; 
	One of ordinary skill in the art would be experienced in brake materials, coatings and coefficients, however, retaining or increasing friction coefficients by coatings or structure of only a rotating brake element while reducing the loss of pad material is contrary to the knowledge of one or ordinary skill in the art.  For instance, note US 2015/0159710 [0020] states “ It may be possible to reduce the rate of wear of the rotational member friction surface 46, 46' or the friction material 2, 2' by reducing the coefficient of friction between the two”.
 
E) The level of predictability in the art; 
	While the use of wear resistant coating is known, it cannot be predicted that such coating can be used to reduce pad material loss while maintaining or increasing friction coefficient.  

F) The amount of direction provided by the inventor; 
The detailed disclosure fails to provide specific guidance on how these characteristics are achieved.  While the disclosure broadly discloses a coating of particular materials, no specific compositions are defined.  It is not clear if the coatings, or both the coatings and formations are necessary to provide the recited wear reduction rates.  Details of the pad mated to the rotating element are also lacking.  It appears that the disclosure and claims set forth a specific desired capability, but fails to indicate how this capability is achieved.

G) The existence of working examples; 
	No working examples are provided.   A dynamometer test schedule and test results are provided, but no working example that achieved the results has been disclosed.  No data relating to coefficient of friction is provided.

H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
	One would need to experiment with every coating and formation suggested in various applications.  Note [002] suggests applications of automobiles, motorcycles, motorized scooters, on and off-road vehicles electric vehicles such as golf carts, light and heavy duty trucks, road tractors and semi-trailers, vans, off-road vehicles such as all-terrain vehicles and dune-buggies, trains, and the like.  The subject matter disclosed herein is also applicable to braking systems used with aircraft landing gear, bicycles, military vehicles, and the like.  As the pad material/features are not specified by the claims, one would need to experiment by a large variety of pad materials and structures.  One would also potentially need to experiment at different size braking members and temperatures.



The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 21-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 21 and 29 appear to define the instant invention based on wear rate relative to loss rate of "results from active engagement of the brake member and the bulk structural material of the rotating braking element without the outer coating".  Since wear rates are affected by unspecified variables such as surface finish, braking area, and braking force, the loss rate is variable and therefore indefinite.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117.  The examiner can normally be reached on 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK